UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4084


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEON EUGENE SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:15-cr-00172-1)


Submitted:   July 28, 2016                 Decided:   August 10, 2016


Before MOTZ, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christian M. Capece, Federal Public Defender, Jonathan D. Byrne,
Research & Writing Specialist, David R. Bungard, Assistant
Federal   Public   Defender,  Charleston,  West   Virginia,  for
Appellant.    Carol A. Casto, Acting United States Attorney,
Miller Bushong, Assistant United States Attorney, Beckley, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leon       Eugene    Smith      appeals       the   60-month             sentence      imposed

upon    his       plea     of    guilty    to    possession           of        a    firearm     by     a

convicted felon.            Finding no error, we affirm.

       We        review     Smith’s       sentence         for       both           procedural        and

substantive          reasonableness            “under       a       deferential           abuse-of-

discretion standard.”                 Gall v. United States, 552 U.S. 38, 41

(2007).          We must ensure that the district court committed no

significant procedural error, such as improperly calculating the

Sentencing         Guidelines         range.         Id.   at       51.         If    there      is   no

significant procedural error, we then consider the sentence’s

substantive          reasonableness             under       “the          totality          of        the

circumstances, including the extent of any variance from the

Guidelines range.”              Id.

       Smith raises no claim of procedural error but argues that

the district court erred by varying upward from the advisory

Sentencing Guidelines range of 33 to 41 months’ imprisonment.

The district court thoroughly explained its decision that, given

Smith’s      history       and    characteristics,              a   60-month          sentence        was

sufficient         but    not    greater       than    necessary           to       accomplish        the

goals       of     deterrence,         promoting       respect            for       the   law,        and

protecting the public.                  See 18 U.S.C. § 3553(a) (2012).                               Our

review of the record convinces us that the district court did

not    abuse      its     discretion      in    so    finding        and        that,     therefore,

                                                 2
Smith’s   sentence      is    both     procedurally     and    substantively

reasonable.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument     because    the   facts   and   legal

contentions     are   adequately     presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       3